Case 2:21-cv-00176-PA-PVC Document 13 Filed 03/08/21 Page 1 of 1 Page ID #:65




  1 SO. CAL. EQUAL ACCESS GROUP
    Jason J. Kim (SBN 190246)
  2 Jason Yoon (SBN 306137)
    101 S. Western Ave., Second Floor
  3 Los Angeles, CA 90004
    Telephone: (213) 252-8008
  4 Facsimile: (213) 252-8009
    scalequalaccess@yahoo.com
  5 Attorney for Plaintiff,
  6 FIDEL HERNANDEZ
  7                        UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9                                                Case No.: 2:21-cv-00176-PA (PVCx)
      FIDEL HERNANDEZ,
 10
                  Plaintiff,                       NOTICE OF SETTLEMENT OF
 11                                                ENTIRE CASE
            vs.
 12
 13
 14 PINGUICA PAL CHIROTON, LP; and
    DOES 1 to 10,
 15
 16            Defendants.
 17
 18         Notice is hereby given that Plaintiff Fidel Hernandez ("Plaintiff") and
 19 Defendant have settled the above-captioned matter as to the entire case and agreed to
 20 all terms of the settlement agreement. Parties requests that the Court grant ninety
 21 (90) days from the date of this filing for Plaintiff to file dispositional documents in
 22 order to afford Parties time for completion of the settlement payments.
 23
      DATED: February 12, 2021                    SO. CAL EQUAL ACCESS GROUP
 24
 25                                                     /s/ Jason J. Kim
                                                  JASON J. KIM
 26                                               Attorney for Plaintiff
 27
 28

                                                         NOTICE OF SETTLEMENT OF ENTIRE CASE
